Exhibit 10.1







This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.




Amended and Restated

Alliance One International, Inc.

2007 Incentive Plan

Form of Grant Agreement




PERFORMANCE-BASED STOCK UNIT AWARD AGREEMENT




This Performance-Based Stock Unit Award Agreement (this “Agreement”), made
effective as of the day of _________, 20__ (the “Date of Award”), between
Alliance One International, Inc., a Virginia corporation (the “Company”), and
(“Participant”), is made pursuant and subject to the provisions of the Amended
and Restated Alliance One International, Inc. 2007 Incentive Plan (the “Plan”),
a copy of which has been made available to the Participant.




RECITAL:




The Plan provides for the grant of Performance-based Stock Unit Awards to
eligible employees designated by the Committee. The Committee has determined
that Performance-based Stock Unit Awards will encourage eligible employees to
contribute to the profits and growth of the Company and its Affiliates, and that
the Participant can be expected to make such a contribution. The Committee does
not intend that this Performance-Based Stock Unit Award be treated as
“performance-based compensation” under Article XI of the Plan.




NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:




1.

Defined Terms. Capitalized terms used but not defined in this Agreement shall
have the meaning set forth for those terms in the Plan.




2.

Performance-based Stock Unit Award. The Company grants _________________ Stock
Units to the Participant as of the Date of Award specified above, subject to the
terms and conditions, including the vesting requirements, set forth in this
Agreement (the “Performance-based Stock Units”).




3.

Vesting.




a.

Performance Criteria. Except as otherwise provided in Section 3(c) hereof,
vesting of the Performance-based Stock Units will depend on the Company’s
performance for three separate performance periods: the fiscal year ending March
31, 20__ (the “One-Year Performance Period”), the two-fiscal-year period ending
March 31, 20__ (the “Two-Year Performance Period”), and the three-fiscal-year
period ending March 31, 20__ (the “Three-Year Performance Period”; each of the
One-year Performance Period, the Two-year Performance Period and the Three-year
Performance Period are generically referred to as a “Performance Period”). The
amount of the Performance-based Stock Units that will vest with respect to any
Performance Period will depend on the Company’s EBITDA for such Performance
Period and the Debt at the end of such Performance Period. The term “EBITDA”
shall have the meaning given to that term in the Credit Agreement dated as of
July 2, 2009 among the Company, certain of its subsidiaries, the lenders from
time to time parties thereto, and Deutsche Bank Trust Company Americas, as
administrative agent, and such Credit Agreement has been amended and may further
be amended from time to time, with any adjustments as may be determined by the
Committee in its sole and absolute discretion, regardless of whether any such
adjustment increases or decreases EBITDA as would otherwise be determined.  The
term Debt shall be used to reflect the reduction in the Company’s level of
consolidated net debt and shall mean, with respect to any Performance Period,
the sum of the Company’s consolidated long-term debt, current maturities of
long-term debt and notes payable to banks minus the Company’s consolidated cash
and cash equivalents, each as of the end of such Performance Period. The
financial items that are used in the foregoing definitions shall be determined
for any Performance Period in accordance with United States generally accepted
accounting principles consistently applied by the Company, and in the event of
any change in the format of presentation of the Company’s consolidated financial
statements from the Company’s audited statement of consolidated operations and
comprehensive income, consolidated balance sheet and statement of consolidated
cash flows at and for the fiscal year ended March 31, 20__ included in the
Company’s Form 10-K for the fiscal year ended March 31, 20__, the Committee may
adjust the definitions of EBITDA and Debt as used herein in any manner deemed
equitable by the Committee, in its sole discretion, to account for such change
in presentation.




With respect to any Performance Period, the number of Performance-based Stock
Units that would vest shall be the product of the number of Performance-based
Stock Units awarded hereby multiplied by the percentage (expressed as a
fraction) set forth in the matrix (the “Matrix”) attached hereto as Exhibit A
with respect to the EBITDA and Debt for such Performance Period, with the
percentage to vest for any EBITDA and Debt levels between any points on the
Matrix being extrapolated by the Committee in any manner determined by it in
good faith (based on even weighting of EBITDA and Debt); provided that:




i.

with respect to the One-year Performance Period and the Two-Year Performance
Period, only one-half of the percentage amount set forth in the Matrix with
respect to the EBITDA and Debt for such Performance Period shall be used in the
foregoing calculation and in no event shall the number of Performance-based
Stock Units that vest for such Performance Period exceed 16.66% of the
Performance-based Stock Units awarded hereby (other than to the extent such
excess is the result of rounding up to the nearest whole Performance-based Stock
Unit), and




ii

with respect to the Three-year Performance Period, the number of
Performance-based Stock Units awarded hereunder that would vest shall be
reduced, but not below zero, by the aggregate of the Performance-based Stock
Units vested with respect to the One-year Performance Period and with respect to
the Two-Year Performance Period.




b.

Certification. As soon as practicable after the end of the Performance Period
(or, if clause (ii) or (iii) of Section 3(c) applies, as soon as practicable
after termination of the Participant’s active employment due to Disability or
death), the Committee shall certify the number of Performance-based Stock Units
that will be deemed vested pursuant to this Section 3, and any fractional amount
of Performance-based Stock Unit deemed vested shall be rounded up to the nearest
whole number. The number of Performance-based Stock Units so certified with
respect to a Performance Period shall be deemed to be vested as of the last day
of such Performance Period. Notwithstanding any provision of this Agreement to
the contrary, the Committee in its discretion may adjust the number of
Performance-based Stock Units that would otherwise be deemed vested pursuant to
this Section in recognition of such performance or other factors that the
Committee deems relevant. Except to the extent any other provision hereof
provides for earlier forfeiture, Performance-based Stock Units that are not
certified by the Committee as vested will be deemed forfeited as of the last day
of the Three-year Performance Period.




c.

Effect of Termination of Employment. Notwithstanding anything to the contrary
herein, all of a Participant’s vested and unvested Performance-based Stock Units
shall be forfeited, and the Participant shall not be entitled to any payment
with respect to the Performance-based Stock Units awarded hereby, upon
termination of the Participant from the employ of the Company and its Affiliates
for any reason at any time on or prior to the first anniversary of the Date of
Award.  Notwithstanding anything to the contrary herein, except as otherwise set
forth in clauses (i) through (iii) below, all of a Participant’s vested and
unvested Performance-based Stock Units shall be forfeited, and the Participant
shall not be entitled to any payment with respect to the Performance-based Stock
Units awarded hereby, upon termination of the Participant from the employ of the
Company and its Affiliates at any time on or prior to the last day of the
Three-year Performance Period.




i.

Retirement or Involuntary Termination Without Cause. Upon the Participant’s
Retirement, or the involuntary termination of the Participant from the employ of
the Company and its Affiliates without Cause, in either case prior to the last
day of the Three-year Performance Period:




(1)

The provisions of Section 3(a) hereof regarding the vesting of Performance-based
Stock Units shall apply, except to the extent provided in clauses (2) and (3) of
this clause (i);




(2)

If such Retirement or involuntary termination of employment without Cause occurs
on or prior to the last day of the Two-year Performance Period, no
Performance-based Stock Units shall vest with respect to the Two-Year
Performance Period;




(3)

Subject to the Committee’s discretion to adjust the number of Performance-based
Stock Units that vest hereunder based on other factors pursuant to Section 3(b),
the Performance-based Stock Units that would otherwise become vested at the end
of the Three-year Performance Period pursuant to Section 3(a) (if any) shall be
prorated (rounded up to the nearest whole unit) based on the ratio of the number
of calendar months (rounded up to the nearest whole month) during a Performance
Period that the Participant remained in the continuous employ of the Company or
one of its Affiliates through the date of such Retirement or involuntary
termination of employment without Cause, to 36. Any Performance-based Stock
Units not vested in accordance with this clause (i) shall be forfeited and the
Participant shall not be entitled to any payment with respect to such forfeited
Performance-based Stock Units.




For purposes of this Agreement, the Participant’s termination will be deemed to
be an involuntary termination without “Cause” unless prior to such termination
the Committee determines that the Participant engaged in a Prohibited Activity
(as defined in Section 4(c)) and that the Participant is being terminated Cause.




Any Performance-based Stock Units that are vested at the time of the
Participant’s Retirement or the involuntary termination of the Participant from
the employ of the Company and its Affiliates without Cause shall be settled
promptly after such Retirement or involuntary termination, but in no event later
than December 31 of the year in which such Retirement or involuntary termination
occurs, or if such Retirement or involuntary termination occurs in October,
November or December, by March 15 of the following year.  Any Performance-based
Stock Units that vest after such Retirement and involuntary term shall be
settled at the time specified in Section 4(a) hereof.




See Exhibit B attached to this Agreement for an example of how the provisions of
this clause (i) apply.




ii.

Disability. Upon the termination of the Participant’s active employment with the
Company and its Affiliates prior to the last day of a Performance Period and on
account of the Participant’s Disability:




(1)

The provisions of Section 3(a) shall not apply with respect to the vesting of
any Performance-based Stock Units with respect to such Performance Period;




(2)

Any Performance-based Stock Units that become vested pursuant to this clause
(ii) will be deemed to have vested on the date the Participant’s active
employment terminated on account of Disability; and




(3)

Subject to the Committee’s discretion to adjust the number of Performance-based
Stock Units that vest hereunder based on other factors pursuant to Section 3(b),
the number of Performance-based Stock Units that vest pursuant to this clause
(ii) shall be the number of Performance-based Stock Units awarded hereby minus
the aggregate amount of Performance-based Stock Units that had vested with
respect to any Performance Period the last day of which the Participant had been
in the continuous employ of the Company, with such difference pro rated based on
the ratio of the number of calendar months (rounded up to the nearest whole
month) during the Three-year Performance Period that the Participant remained in
the continuous employ of the Company or one of its Affiliates through the date
the Participant’s active employment terminated on account of Disability to the
36 months constituting the Three-year Performance Period, such amount rounded up
to the nearest whole unit. Any Performance-based Stock Units not vested at the
time of the Participant’s termination of employment on account of the
Participant’s Disability that do not vest in accordance with this clause (ii)
shall be forfeited effective immediately after the Committee’s certification of
the Performance-based Stock Units deemed vested pursuant to this clause (ii).




(4)

Any Performance-based Stock Units that are vested on the date the Participant’s
active employment terminated on account of Disability, including any
Performance-based Stock Units that are deemed vested as of such date by virtue
of this clause (ii), shall be settled promptly after such termination of active
employment, but in no event later than December 31 of the year in which such
termination of active employment occurs or, if such termination of active
employment occurs in October, November or December, by March 15 of the following
year.




See Exhibit B attached to this Agreement for an example of how the provisions of
this clause (ii) apply.




iii.

Death. Upon termination of Participant’s employment with the Company and its
Affiliates on account of the Participant’s death prior to the last day of a
Performance Period:




(1)

The provisions of Section 3(a) shall not apply with respect to the vesting of
any Performance-based Stock Units with respect to such Performance Period;




(2)

Any Performance-based Stock Units that become vested pursuant to this clause
(iii) will be deemed to have vested on the Participant’s date of death; and




(3)

Subject to the Committee’s discretion to adjust the number of Performance-based
Stock Units that vest hereunder based on other factors pursuant to Section 3(b),
the number of Performance-based Stock Units that vest pursuant to this clause
(iii) shall be the number of Performance-based Stock Units awarded hereby minus
the aggregate amount of Performance-based Stock Units that had vested with
respect to any Performance Period the last day of which the Participant had been
in the continuous employ of the Company, with such difference pro rated based on
the ratio of the number of calendar months (rounded up to the nearest whole
month) during the Three-year Performance Period that the Participant remained in
the continuous employ of the Company or one of its Affiliates through the date
the Participant’s death to the 36 months constituting the Three-year Performance
Period, such amount rounded up to the nearest whole unit. Any Performance-based
Stock Units not vested at the time of the Participant’s death that do not vest
in accordance with this clause (iii) shall be forfeited effective immediately
after the Committee’s certification of the Performance-based Stock Units deemed
vested pursuant to this clause (iii).

(4)

Any Performance-based Stock Units that are vested on the date the Participant’s
death, including any Performance-based Stock Units that are deemed vested as of
such date by virtue of this clause (iii), shall be settled promptly after the
Participant’s death, but in no event later than December 31 of the year in which
the Participant’s Death occurs or, if the Participant’s death occurs in October,
November or December, by March 15 of the following year.




See Exhibit B attached to this Agreement for an example of how the provisions of
this clause (iii) apply.




d.

Change in Control Before Last Day of Performance Period. In the event of a
Change in Control of the Company prior to the last day of a Performance Period
and prior to the termination of the Participant’s employment, the provisions of
Article X of the Plan shall apply with respect to the vesting of any
Performance-based Stock Units with respect to such Performance Period, and the
Committee shall determine whether and to what extent the Participant’s
Performance-based Stock Units will be deemed to be vested and the time of
settlement of such Performance-based Stock Units.




4.

Terms and Conditions.




a.

Time of Settlement. Except to the extent the timing of settlement is expressly
provided otherwise in Section 3(c) or the Committee determines another time for
settlement of Performance-based Stock Units vested pursuant to Section 3(d), the
Company will effect settlement of all Performance-based Stock Units that are or
become vested as of the last day of the Three-year Performance Period as soon as
practicable after the Committee shall have certified the number of
Performance-based Stock Units deemed vested with respect to the Three-year
Performance Period, but in any event no later than December 31 of the calendar
year in which the Three-year Performance Period ends.




b.

Manner of Settlement.  Vested Performance-based Stock Units shall be settled by
the Company in shares of Common Stock, cash or a combination thereof in
accordance with this Section 4(b).  At its option, and with respect to any
vested Performance-based Stock Unit, the Company will:




i.

issue to the Participant (or the Participant’s estate, if the Participant is
deceased) one whole share of Common Stock for such vested Performance-based
Stock Unit; or




ii

pay to the Participant (or the Participant’s estate, if the Participant is
deceased) an amount of cash equal, for such vested Performance-based Stock Unit,
to the closing price for a share of Common Stock, as reported on the primary
securities exchange on which the Common Stock is then traded, on the date the
Committee certified pursuant to Section 3(b) hereof the vesting of any
Performance-based Stock Unit with respect to the Three-year Performance Unit
(or, with respect to any settlement of any Performance-based Restricted Stock
Unit that is vested as of the date of or as a result of a termination of the
employment of the Participant as described in Sections 3(c)(i) through (iii), on
such date of the termination of the employment), and if such date is not a day
on which such securities exchange is open for trading shares of the Common
Stock, then on the next succeeding day on which such securities exchange is open
for trading shares of the Common Stock.




c.

Misconduct.




i.

The Committee shall have the authority to cancel, rescind, cause the forfeiture
of or otherwise limit or restrict any vested or nonvested Performance-based
Stock Units awarded under this Agreement if the Committee determines that the
Participant has (i) violated the Company’s Code of Conduct (as in effect from
time to time); (ii) violated any law (other than misdemeanor traffic violations)
and thereby injured or damaged the business reputation or prospects of the
Company or an Affiliate; or (iii) engaged in intentional misconduct that caused,
or materially contributed to, the need for a substantial restatement (voluntary
or required) of the Company’s financial statements filed with the Securities and
Exchange Commission (the foregoing enumerated items being hereinafter referred
to, individually or collectively, as a “Prohibited Activity”).




ii.

In the event the Committee in its discretion determines that the Participant has
engaged in a Prohibited Activity at any time prior to the later of six months
after the settlement of any vested Performance-based Stock Units or the lapse of
the Three-year Performance Period, the Committee may rescind the settlement of
any Performance-based Stock Units hereunder, provided the Committee takes such
action within two years after the occurrence of the Prohibited Activity. Upon
such rescission, the Company at its sole option, may require the Participant to
(a) deliver and convey to the Company the shares of Common Stock issued in
settlement of the Performance-based Stock Units awarded hereunder; (b) in the
case any such shares of Common Stock have been sold in a market transaction to
an unrelated party by the Participant, pay to the Company an amount equal to the
proceeds from the sale of such shares; (c) in the case any such shares of Common
Stock have otherwise been disposed of by the Participant, pay to the Company an
amount in cash equal to the product of the number of such shares multiplied by
the closing price for a share of Common Stock, as reported on the primary
securities exchange on which the Common Stock is then traded, on the date the
Committee determined that the Participant has engaged in the Prohibited Activity
pursuant to Section 4(c) hereof, and if such date is not a day on which such
securities exchange is open for trading shares of the Common Stock, then on the
next succeeding day on which such securities exchange is open for trading shares
of the Common Stock; (d) pay to the Company an amount of cash equal to the
amount of cash paid by the Company in settlement of any Performance Stock Units
awarded hereunder. The Company shall be entitled to set-off any such amount owed
to the Company against any amount or benefit owed to the Participant by the
Company, and the Participant shall forfeit the amount or benefit applied to
set-off such amount owed to the Company. Further, if the Company commences an
action against such Participant (by way of claim or counterclaim and including
declaratory claims), in which it is preliminarily or finally determined that
such Participant engaged in a Prohibited Activity, the Participant shall
reimburse the Company for all costs and fees incurred in such action, including
but not limited to, the Company’s reasonable attorneys’ fees.

5.

Assignability. The Performance-based Stock Units, including any interest
therein, shall not be transferable or assignable, except by the Participant’s
will or by the laws of descent and distribution. The Performance-based Stock
Units have not been registered under the Securities Act of 1933, as amended, or
any applicable state securities laws and no transfer or assignment of the
Performance-based Stock Units (or any Common Stock issued pursuant thereto) may
be made in the absence of an effective registration statement under such laws or
the availability of an exemption from the registration provisions thereof in
respect of such transfer or assignment.




6.

Shareholder Rights. The Participant will have no voting, dividend or other
shareholder right with respect to the Performance-based Stock Units. With
respect to the Common Stock issued to the Participant pursuant to this
Agreement, the Participant will be treated as a stockholder and shall have
applicable voting, dividend and other stockholder rights beginning on the actual
date of issue.




7.

Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by the Participant or other person under this Agreement, and
the amounts available to the Company for such withholding are insufficient, it
will be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of the balance of such taxes required to be withheld.
In accordance with procedures established by the Company, the Company may
withhold from Common Stock delivered to the Participant, sufficient shares of
Common Stock (valued as of the preceding day) to satisfy withholding and
employment taxes, or the Company shall direct the Participant to pay to the
Company in cash or Common Stock (valued as of the day preceding the payment)
sufficient amounts or shares to satisfy such obligation.




8.

No Right to Employment. The Plan and this Agreement will not confer upon the
Participant any right with respect to the continuance of employment or other
service with the Company or any Affiliate and will not interfere in any way with
any right that the Company or any Affiliate would otherwise have to terminate
any employment or other service of the Participant at any time. For purposes of
this Agreement, the continuous employ of the Participant with the Company or an
Affiliate shall not be deemed interrupted, and the Participant shall not be
deemed to have ceased to be an employee of the Company or any Affiliate by
reason of (a) the transfer of his or her employment among the Company and its
Affiliates or (b) an approved leave of absence.




9.

Not Part of Regular Compensation. The Participant agrees and acknowledges that
benefits under this Agreement are subject to the Company’s achievement of
certain performance objectives and are further subject to the Committee’s
discretion to decrease the number of Performance-based Stock Units that vest.
This Agreement shall not be construed as a guarantee that the Participant will
earn or accrue a benefit. The Participant agrees and acknowledges that the
Performance-based Stock Units and any benefits that may be earned with respect
thereto are not and shall not be treated as part of the Participant’s regular
compensation for any purpose.




10.

Relation to Other Benefits. Except as specifically provided, any economic or
other benefit to the Participant under this Agreement or the Plan will not be
taken into account in determining any benefits to which the Participant may be
entitled under any profit-sharing, retirement or other benefit or compensation
plan maintained by the Company or any Affiliate and will not affect the amount
of any life insurance coverage available to any beneficiary under any life
insurance plan covering employees of the Company or an Affiliate.




11.

Compliance with Section 409A of the Code.




a.

This Agreement shall at all times be construed in a manner to comply with Code
Section 409A, including, if applicable, compliance with any exemptions from Code
Section 409A.




b.

The parties intend that all amounts realized by or payable to Participant or any
other party pursuant to this Agreement will qualify as short-term deferrals
within the meaning of Treas. Reg. § 1.409A-1(b)(4) and will not be treated as
“deferred compensation” for purposes of Code Section 409A.




c.

In no event shall any payment required to be made pursuant to this Agreement
that is considered deferred compensation within the meaning of Code Section 409A
(and is not otherwise exempt from the provisions thereof) be accelerated or
delayed in violation of Code Section 409A.  




d.

If Participant is a “specified employee” within the meaning of Code Section
409A, any amount payable upon Participant’s separation from service that is
considered deferred compensation under Code Section 409A (and is not exempt from
Code Section 409A) cannot be paid prior to the earlier of (i) six months after
the date of Participant’s separation from service or (ii) the date of
Participant’s death.




e.

The Committee and the Company and its Affiliates do not represent or guarantee
to any Participant that any particular federal or state income, payroll or other
tax treatment will result from the Participant’s participation in the Plan. The
Participant is solely responsible for the proper tax reporting and timely
payment of any income tax or interest for which the Participant is liable as a
result of this Agreement and the Participant’s participation in the Plan.  




12.

Retirement. For purposes of this Agreement, “Retirement” means the Participant’s
early, normal or delayed retirement under the primary pension plan sponsored by
the Company or an Affiliate in which the Participant is eligible to participate.
 The determination of the appropriate pension plan for the purpose of the
foregoing definition shall be made by the Committee, and its determination shall
be conclusive.




13.

Disability. For purposes of this Agreement, “Disability” means that the
Participant has ceased active employment with the Company and its Affiliates on
account of a permanent and total disability as defined in Section 22(e)(3) of
the Code.




14.

Change in Capital Structure. The terms of this Agreement are subject to
adjustment by the Committee in accordance with Article XII of the Plan, subject
to the limitations imposed by Article XI of the Plan.




15.

Governing Law. This Agreement shall be governed by the laws of the Commonwealth
of Virginia.

16.

Conflicts. In the event of any conflict between the provisions of the Plan as in
effect on the Date of Award and the provisions of this Agreement, the provisions
of the Plan shall govern. All references herein to the Plan shall mean the Plan
as in effect on the Date of Award.




17.

Participant Bound by Plan. Participant hereby acknowledges that a copy of the
Plan has been made available to the Participant and Participant agrees to be
bound by all the terms and provisions thereof.




18.

Binding Effect. Subject to the limitations stated herein and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.




19.

Severability. If any provision of this Agreement should for any reason be
declared invalid or unenforceable by a court of competent jurisdiction, then
this Agreement and the grant of Performance-based Stock Units hereunder shall be
deemed invalid and unenforceable in its entirety due to failure of
consideration.




20.

Committee Discretion. The Committee shall have all of the powers granted under
the Plan, including but not limited to the powers granted under Article III of
the Plan and the authority and discretion to interpret the provisions of this
Agreement and to make any decisions or take any actions necessary or advisable
for the administration of this Agreement.







IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his or her signature hereto.

 

ALLIANCE ONE INTERNATIONAL, INC




By  __________________________________







Participant:  ___________________________














1
















EXHIBIT A




PERFORMANCE SHARE UNIT PLAN PAYOUT MATRIX










[matrix to be inserted here]




Note: Matrix based on outstanding share balance of ____ shares. Should share
balance change or dividends paid, the matrix and resulting payouts will vary.








2







EXHIBIT B




PRO-RATION EXAMPLES




The following examples are presented solely to illustrate the operation of
certain provisions of the Agreement and are not intended to be, and should not
be construed as, any indication or estimate of future performance of the Company
or of the levels of awards that would actually vest or be paid under this
Agreement




Example 1 – Section 3(c)(i):




The Participant is granted 1,000 Performance-based Stock Units on June 9, 2010
for Performance Periods ending on March 31, 2011, 2012 and 2013.  The
Participant is continuously employed by the Company until the close of business
on June 30, 2011, when the Participant’s employment is terminated by the Company
without Cause.




On July 15, 2011, the Committee certifies that 4% of the Performance-based Stock
Units vested for the One-year Performance Period based on EBITDA and Debt for
such Performance Period of 8% on the Matrix.  In July 2012, the Committee
certifies that, based on EBITDA and Debt levels for such Performance Period
intersecting at the 62% level on the Matrix, 16.66% of the Performance-based
Stock Units would have vested for the Two-year Performance Period (the 16.66%
limitation under Section 3(a)(i) applies to the Two-year Performance Period).
 In July 2013, the Committee certifies that based on EBITDA and Debt levels for
such Performance Period intersecting at the 123% the relevant number of
Performance-based Stock Units vested for the Three-year Performance Period.  The
Committee elects not to exercise its discretion to adjust the number of
Performance-based Stock units that will vest with respect to any of the
Performance Periods.




For the One-year Performance Period, 40 Performance-based Stock Units (4% of
1,000) would vest pursuant to Section 3(a)(i) since the Participant had remained
in the continuous employ of the Company through the last day of the One-year
Performance Period.  Because employment was terminated under circumstances
contemplated by Section 3(c)(i) after the end of the One-year Performance Period
but prior to the end of the Second-year Performance Period and Third-year
Performance Period, the timing of settlement of the Performance-based Stock
Units vested as of such termination of employment, any vesting with respect to
Second-year Performance Period and Third-year Performance Period, are governed
by Section 3(c)(i).




The Participant would be entitled to settlement on or prior to December 31,
2011of the 40 Performance-based Stock Units vested as of the date of such
termination of employment.  If any of these Performance-based Stock Units are
settled in cash, the closing date reference price for the Company’s Common Stock
is the date of such termination of employment, or if that is not a trading day
then the next succeeding trading day.




For the Two-year Performance Period, no Performance-based Stock Units will vest
(see Section 3(c)(i)(2)), notwithstanding performance levels that would indicate
the vesting of 167 Performance-based Stock Units (16.66% of 1,000, rounded up to
the nearest whole number).




For the Three-year Performance Period, the 1,230 Performance-based Stock Units
(123% of 1,000) less the 40 Performance-based Stock Units vested with respect to
the One-year Performance Period, or 1,190, that would otherwise vest is prorated
by the number of whole months (rounded up) in the Performance Period during
which the Participant was employed (or, 15) divided by the total 36 months in
the Performance Period, resulting in 496 Performance-based Stock Units vesting
(again, rounding up to the nearest whole share).  The Participant would be
entitled to settlement of these Performance-based Stock Units on or prior to
December 31, 2013.  The remaining unvested Performance-based Stock Units would
be deemed forfeited on June 30, 2011, the date of termination of employment.  If
any of these Performance-based Stock Units are settled in cash, the closing date
reference price for the Company’s Common Stock is the date of the Committee’s
certification with respect to the Three-year Performance Period, or if that is
not a trading day then the next succeeding trading day.




The foregoing example would be equally applicable if the Participant had instead
retired at the close of business on June 30, 2011.




Example 2 – Sections 3(c)(ii) and (iii):




The Participant is granted 1,000 Performance-based Stock Units on June 9, 2010
for Performance Periods ending on March 31, 2011, 2012 and 2013.  The
Participant is continuously employed by the Company until the close of business
on June 30, 2011, when the Participant’s employment is terminated on account of
the Participant’s Disability.  




On July 15, 2011, the Committee certifies that 4% of the Performance-based Stock
Units vested for the One-year Performance Period based on EBITDA and Debt for
such Performance Period of 8% on the Matrix.  At the same meeting the Committee
took action with respect to certifying the vesting of Performance-based Stock
Units of the Participant as a result of the termination of employment on account
of the Participant’s Disability.  Note that since the termination of employment
occurred after the end of the One-year Performance Period, Section 3(a)(i)
governs the vesting of for the One-year Performance Period and Section 3(c)(ii)
governs the vesting of Units with respect to the Two-year Performance Period and
the Three-year Performance Period.  Section 3(c)(ii) also governs the timing of
the settlement of all Performance-based Stock Units.  The Committee elects not
to exercise its discretion to adjust the number of Performance-based Stock units
that will vest with respect to any of the Performance Periods.




For the One-year Performance Period, 40 Performance-based Stock Units (4% of
1,000) would vest since the Participant had remained in the continuous employ of
the Company through the last day of the One-year Performance Period.  Such 40
Performance-based Stock Units are deemed vested as of March 31, 2011, the last
day of the One-year Performance Period.  The Participant would be entitled to
settlement of these Performance-based Stock Units on or prior to December 31,
2011.




The amount of the award, 1,000 Performance-based Stock Units, less the 40
Performance-based Stock Units that vested with respect to the One-year
Performance Period, or 960 Performance-based Stock Units, would be prorated by
the number of whole months (rounded up) in the Three-year Performance Period
during which the Participant was employed (or, 15) divided by the total 36
months in the Three-year Performance Period, resulting in 400 Performance-based
Stock Units vesting pursuant to Section (3)(c)(ii) (rounding up to the nearest
whole share).  The Participant would be entitled to settlement of these
Performance-based Stock Units on or prior to December 31, 2011.




If any of these Performance-based Stock Units are settled in cash, the closing
date reference price for the Company’s Common Stock is the date of such
termination of employment, or if that is not a trading day then the next
succeeding trading day.

The remaining unvested Performance-based Stock Units would be deemed forfeited
on June 30, 2011, the date of termination of employment.




The foregoing example would be equally applicable if the cause of the
termination of the Participant’s employment of June 30, 2011 had been the
Participant’s death, except that settlement would be made to the Participant’s
estate.








3





